DETAILED ACTION
The instant application having Application No. 16/740,176 filed on 01/10/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Niranjayan et al  (U.S. Patent # 10,477,355 B1 hereinafter Niranjayan) in view of Harries (Pub # US 2018/0359448 A1), and further in view of Hottovy et al. (U.S. Patent # 9,593,189 B1 hereinafter Hottovy).

claim 1, Niranjayan teaches “a method comprising: receiving, at a service, signal characteristic data indicative of characteristics of wireless signals received by one or more antennas located in a particular area;” as [(Col. 4, lines 30-38), The smart floor devices may generate device output data that includes received characteristic data. The received characteristic data provides information about the signals received and may include other information, such as the received signal strength of those signals, phase information, and so forth. The device output data from the smart floor devices may be acquired at various times, and this device output data may be processed by a server to generate data captures…. (Col. 38, lines 60-63), The RF receivers 1012(10) may be configured to acquire RF signals 1108 associated with Wi-Fi, Bluetooth, ZigBee, 3G, 4G, LTE, or other wireless data transmission technologies] “identifying, by the service, an object in the particular area, based on the received signal characteristic data;” as [(Col. 11, lines 10-12), In some implementations, the tracking module 134 may use the characteristic data 128 to further distinguish between users 112 or other objects…. (Col. 5, lines 13-16), The tracking system may assign each OR an OR identifier (ID) that is indicative of that particular OR represented in a data capture. In successive data captures, ORs may be determined and then associated with an OR identifier.].
However, Niranjayan does not specifically disclose associating, by the service, the identified object with an object kinematics model; and updating, by the service, the object kinematics model over time by applying Bayesian inference to changes in the signal characteristic data.
In an analogous art, Harries teaches “associating, by the service, the identified object with an object kinematics model;” as [(Para. 0042), The system can implement one or more kinematic solvers to determine ideal positioning of attached grips and chained animation skeletons based on positions and orientations of avatars and objects.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Niranjayan with the modified system of Harries for provide rigid structure physical simulation supports calculating constraints to prevent penetrative collision, while maintaining joint constraints with arbitrary limits on separation and rotation, stable stacking, and consistent friction simulation [Harries: Para. 0058].
However, the combination of Niranjayan and Harries does not specifically disclose  updating, by the service, the object kinematics model over time by applying Bayesian inference to changes in the signal characteristic data.
In an analogous art, Hottovy teaches “updating, by the service, the object kinematics model over time by applying Bayesian inference to changes in the signal characteristic data” [(Col. 25, lines 12-18),  For example, a Bayesian network can represent a probabilistic relationship, and can exhibit one or more of the following aspects: an often subjective nature of input information; a reliance on conditioning (e.g., Bayes's conditioning) as the basis for updating information; the distinction between causal and evidential modes of reasoning, and the like…. (Col. 26, lines 40-43), A Bayesian model for sensor fault diagnosis can consider change of gain, change of input signal, sensor bias, and change of variance in the measurement disturbance (varying variance).].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Niranjayan and Harries with the modified system of Hottovy for providing a Bayesian networks process so that the  [Hottovy: Col. 26, lines 31-37].
Regarding claim 2, the combination of Niranjayan, Harries and Hottovy, specifically  Niranjayan teaches “wherein the one or more antennas are wireless access point antennas in a wireless network” as [(Col. 40, lines 61-69), The facility 1002 may include one or more access points 1110 configured to establish one or more wireless networks. The access points 1110 may use Wi-Fi, NFC, Bluetooth, or other technologies to establish wireless communications between a device and the network 1102. The wireless networks allow devices to communicate with one or more of the sensors 1012, the inventory management system 130, the optical sensor arrays 1012(14), the tag 1106, a communication device of the tote 116, or other devices.].
Regarding claim 3, the combination of Niranjayan, Harries and Hottovy, specifically  Hottovy teaches “wherein the changes in the signal characteristic data comprise one or more of: a change in gain of the wireless signals, a phase shift rate of change of the wireless signals, or a ratio of the change in gain over the phase shift rate of change of the wireless signals” as [(Col. 26, lines 40-43), A Bayesian model for sensor fault diagnosis can consider change of gain, change of input signal, sensor bias, and change of variance in the measurement disturbance (varying variance).].
Regarding claim 7, the combination of Niranjayan, Harries and Hottovy, specifically  Harries teaches “further comprising: using the object kinematics model to maintain an avatar that represents the object” as [(Para. 0042), The system can implement one or more multichain inverse kinematic solvers to determine ideal positioning of attached grips and chained animation skeletons based on positions and orientations of avatars and objects.].
claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 11, the combination of Niranjayan, Harries and Hottovy, specifically  Niranjayan teaches “wherein apparatus identifies the object in the particular area by determining a mass or surface area of the object, based on the received signal characteristic data” as [(Col. 16, lines 25-30), Information about when the foot of a user is “touched down” may be used by the tracking module 134. For example, a foot may be considered “touched down” when it is moving at less than a maximum speed with respect to the floor 102 and exhibits a maximum typical surface area in contact with the floor.].
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niranjayan in view of Harries, further in view of Hottovy, and further in view of  Kunii et al. (U.S. Patent # 5,623,428 A hereinafter Kunii).
Regarding claim 4, the combination of Niranjayan, Harries and Hottovy does not specifically disclose wherein the object kinematics model defines a plurality of components of the object, segments that connect the plurality of components, and constraints on how the components and segments move in relation to one another.
wherein the object kinematics model defines a plurality of components of the object, segments that connect the plurality of components, and constraints on how the components and segments move in relation to one another” as [(Col. 6, lines 17-24), In the first step (constructing a model) the human body is divided into a plurality of segments connected by body joints, each of the segments acting as a minimal unit of motion, as shown in FIG. 2. A human body model then is constructed on the basis of the inherent nature of each of the segments and physical constraints such as the inter-relationship of each segment and the range of movements of the joints connecting the segments].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Niranjayan, Harries and Hottovy with the modified system of Kunii to provide an animation developing method utilizing dynamics analysis which enables an animator to design motions in an interactive manner based on the actual motions of a human or animal body without requiring trial and error or the intuition of the animator [Kunii: Col. 5, lines 3-8].
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Niranjayan in view of Harries, further in view of Hottovy, further in view of  Kunii, further in view of Raschke (Pub # US 2006/0053108 A1), and further in view of Lee et al. (Pub # US 2010/0208063 A1 hereinafter Lee).
 claim 5, the combination of Niranjayan, Harries, Hottovy and Kunni does not specifically disclose wherein updating the object kinematics model over time using Bayesian inference further comprises: predicting motion dynamics of the components and segments of the object, based on the changes in the signal characteristics data; and using a Kalman filter to determine an amount of error in the predicted motion dynamics of the components and segments of the object.
In an analogous art, Raschke teaches “wherein updating the object kinematics model over time using Bayesian inference further comprises: predicting motion dynamics of the components and segments of the object, based on the changes in the signal characteristics data” as [(Para. 0020), According to the teachings of one embodiment of the invention, human posture prediction modules 118 are operable to utilize data and information stored in database 120 (such as posturing rules 121 and posturing constraints 123) and input by human movement simulator 104 for the purpose of predicting posture of a human.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Niranjayan, Harries, Hottovy and Kunii with the modified system of Raschke to provide automated prediction of realistic postures affording the deployment of human simulation technology to engineers without human factors background, enabling them to effectively screen their design for human factors issues without direct involvement of human factor specialists [Raschke: Para. 0006].
However, the combination of Niranjayan, Harries, Hottovy, Kunni and Raschke does not specifically disclose using a Kalman filter to determine an amount of error in the predicted motion dynamics of the components and segments of the object.
using a Kalman filter to determine an amount of error in the predicted motion dynamics of the components and segments of the object” as [(Para. 0046), a predicted position of the monitored object (e.g. via a Kalman filter)].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Niranjayan, Harries, Hottovy, Kunii and Raschke with the modified system of Lee for improving accuracy and robustness of automated abnormal behavior detection in video surveillance systems [Lee: Para. 0002].
Regarding claim 6, the combination of Niranjayan, Harries, Hottovy, Kunii, Raschke and Lee, specifically Raschke teaches “wherein the determined amount of error in the predicted motion dynamics of the components and segments of the object is based in part on the constraints on how the components and segments move in relation to one another” as [(Para. 0034), Again this is one of the posturing constraints 123, in which the reachability of the target is determined. If the target has not been reached, then the target is either too high or too low. If the target is too high, as indicated at step 430, then an error message is generated at step 432 and indicates to human posture predictor 104 (FIG. 1A) that the object can not be reached.].
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Niranjayan in view of Harries, further in view of Hottovy, and further in view of  Mavromatis (US 2010/0128110 A1).
Regarding claim 8, the combination of Niranjayan, Harries and Hottovy does not specifically disclose further comprising: using the object kinematics model to classify a behavior of the object; and providing an indication of the classified behavior of the object to a user interface.
In an analogous art, Mavromatis teaches “further comprising: using the object kinematics model to classify a behavior of the object;” as [(Para. 0014), One embodiment can overcome such a limitation by programming the system to recognize 3-D landscape and trigger alerts, such as when an object recognized as a human (by, for example, size, shape, behavior over several images, etc.) actually crosses a particular plane in 3-D space.] “and providing an indication of the classified behavior of the object to a user interface” [(Para. 0034), The PTZ cameras are operated manually through an operator input 130 or automatically through a behavior analysis and alert processor 140 to track objects already identified by the system (through a user-friendly interface, such as a touch screen).].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Niranjayan, Harries and Hottovy with the modified system of Mavromatis for real-time three-dimensional detection, tracking, and alerting of moving objects using conventional sensors, especially passive ones [Mavromatis: Para. 0011].
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niranjayan in view of Harries, further in view of Hottovy, further in view of  Mavromatis, and further in view of Zhang et al. (US 2020/0311402 A1 hereinafter Zhang).
Regarding claim 9, the combination of Niranjayan, Harries, Hottovy and Mavromatis does not specifically disclose wherein the object comprises a human, and wherein the behavior of the object corresponds to the human falling.
In an analogous art, Zhang teaches “wherein the object comprises a human, and wherein the behavior of the object corresponds to the human falling” as [(Para. 0026), a backend device predicts a human pose in the surveillance image, to implement moving target tracking. Optionally, the backend device can further estimate a human behavior according to the predicted human pose. For example, when an estimated human pose is falling over, the backend device transmits an alarm to an operator on duty.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Niranjayan, Harries, Hottovy and Mavromatis with the modified system of Zhang to provide a human pose prediction method to resolve the problem that the prediction methods based on image features only focuses on mining image features and has limited prediction precision [Zhang: Para. 0006].
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463